Matter of Monroe County Deputy Sheriffs' Assn., Inc. (Monroe County) (2018 NY Slip Op 00786)





Matter of Monroe County Deputy Sheriffs' Assn., Inc. (Monroe County)


2018 NY Slip Op 00786


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1042/17) CA 17-00259.

[*1]IN THE MATTER OF ARBITRATION BETWEEN MONROE COUNTY DEPUTY SHERIFFS' ASSOCIATION, INC., PETITIONER-RESPONDENT-RESPONDENT, AND 
andMONROE COUNTY AND MONROE COUNTY SHERIFF, RESPONDENTS-PETITIONERS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.